87 Mich. App. 544 (1978)
274 N.W.2d 68
PEOPLE
v.
JOHNSON
Docket No. 77-3737.
Michigan Court of Appeals.
Decided December 6, 1978.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, *545 Prosecuting Attorney, Edward R. Wilson, Principal Attorney, Appeals, and Robert A. Reuther, Assistant Prosecuting Attorney, for the people.
William A. House, for defendant on appeal.
Before: D.C. RILEY, P.J., and BRONSON and T. GILLESPIE,[*] JJ.
PER CURIAM.
Defendant appeals as of right from an order revoking his probation. The revocation was predicated on defendant's conviction of a crime in violation of the conditions of his probation. The sole issue on appeal is whether at the probation revocation hearing defendant is entitled to collaterally attack the validity of the conviction which forms the basis for the charge of probation violation. In People v Clements, 72 Mich. App. 500; 250 NW2d 100 (1976), we answered this question in the negative and declared that the only proper manner to challenge the propriety of the underlying conviction is by way of direct appeal. In the respect that People v Brooks, 16 Mich. App. 759; 168 NW2d 658 (1969), can be construed as holding that questions concerning the validity of the conviction may be raised at the revocation hearing, it is no longer controlling. See People v Pickett, 391 Mich. 305; 215 NW2d 695 (1974).
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.